LAKE, Justice.
In all respects material to this appeal the facts in this case are the same as those in Case No. 111, RGK, Inc. v. United States Fidelity & Guaranty Company, et al., decided this day. The cases were consolidated for argument in this Court and but one brief was filed by each party. The single question presented upon this appeal is the same as that presented in that case and, for the reasons there stated, the judgment of the Court of Appeals reversing the judgment of the Superior Court and remanding the matter for further proceedings is
Affirmed.